                Case 3:21-cv-01258           Document 1-2          Filed 08/23/21      Page 1 of 9




                                                  ‘113 Patent Claim 1


            Claim text                                                           GO1
     A      1. An e-learning delivery system, comprising:                          ● Delivering learning is
                                                                                     spoken to see
                                                                                     screenshot in
                                                                                     Appendix B

                                                                                   ● Speaks to reporting,
     B            a licensing/reporting server;                                      playing content. See
                                                                                     screenshot in
                                                                                     Appendix A
                                                                                   ● Licensing it spoken to
                                                                                     in their content
                                                                                     provider terms
                                                                                     Screenshot in
                                                                                     Appendix C

                                                                                   ● Speaks to reporting,
     C            a network-side content player operably coupled with each           playing content. See
                  of the licensing/reporting server and a content delivery
                  network comprising stored e-learning content; and                  screenshot in
                                                                                     Appendix A
                                                                                   ● Delivering learning is
                                                                                     spoken see screenshot
                                                                                     in Appendix B

                                                                                   ● Note: SCORM or
     D            a proxy comprising coded instructions stored on a non-             LMS integration
                  transitory computing device-readable medium at the
                  network-side, wherein the proxy instructions identify a            implies launching,
                  specific instance of licensed content, and wherein the proxy       consuming, and
                  instructions are configured when executed on a client-side         tracking content
                  computing device to enable a user to access and interact         ● Speaks to reporting,
                  with the licensed content via a browser of the computing           playing content. See
                  device and are further configured to report a status of the
                  user's interaction with the content to one or both of the          screenshot in
                  licensing/reporting server and a learning management               Appendix A
                  system (LMS);                                                    ● SCORM content
                                                                                     access is also spoken
                                                                                     to within the
                                                                                     screenshot in
                                                                                     Appendix A and
                                                                                     SCORM implies a
                                                                                     client-side computing
                                                                                     element by
                                                                                     specification.




BN 45840229v1                                                                                     Exhibit 2
                                                                                                Page 1 of 9
                Case 3:21-cv-01258           Document 1-2            Filed 08/23/21   Page 2 of 9




                                                                                  ● Appendix A
                                                                                    screenshot also speaks
                                                                                    of delivery to LMS
                                                                                  ● Appendix D
                                                                                    references “playing
                                                                                    and tracking”
                                                                                    functionality

                                                                                  ● Content playing via
     E            wherein the licensing/reporting server includes coded             generated links or
                  instructions configured when executed to cause the
                  licensing/reporting server to verify a validity status of the     SCORM is well
                  user license to the specific instance of content, and upon        described under their
                  verifying the validity of the license, the instructions are       FAQ sections
                  further configured to cause the licensing/reporting server to     including how to play
                  provide to the proxy a location designator for accessing the      Appendix D
                  content player;
                                                                                  ● Via API guide we can
                                                                                    see what is referred to
                                                                                    as licenses in
                                                                                    OpenSesame is
                                                                                    referred to as
                                                                                    Accounts in Go1 (see
                                                                                    “licensed_user_count”
                                                                                    in screenshot)
                                                                                    Appendix E




                                                                                  ● Content playing via
     F            wherein the proxy instructions are further configured, when       generated links or
                  executed on the client-side computing device in response to
                  a request for access to the specific instance of content, to:     SCORM is well
                                                                                    described under their
                                                                                    FAQ sections
                     cause the client-side computing device to request              including how to play
                     verification by the licensing/reporting server of the
                                                                                    Appendix D
                     validity status of a license to the specific instance of
                     content; and                                                 ● Via API guide we can
                                                                                    see what is referred to
                                                                                    as licenses in
                     cause the client-side computing device to instruct a           OpenSesame is
                     browser to access the content player via the location
                     designator; and                                                referred to as
                                                                                    Accounts in Go1 (see
                                                                                    “licensed_user_count”
                                                                                    in screenshot)
                                                                                    Appendix E




BN 45840229v1                                                                                    Exhibit 2
                                                                                               Page 2 of 9
                Case 3:21-cv-01258          Document 1-2         Filed 08/23/21   Page 3 of 9




                                                                              ●   Appendix D speaks to
     G            wherein the proxy instructions are further configured to        using LMS and having
                  relay information to a client-side Learning Management
                  System (LMS) including information indicating a status of       that LMS tracking
                  content played by the content player.                           work.




BN 45840229v1                                                                                Exhibit 2
                                                                                           Page 3 of 9
                Case 3:21-cv-01258   Document 1-2   Filed 08/23/21   Page 4 of 9




                              APPENDIX




BN 45840229v1                                                                   Exhibit 2
                                                                              Page 4 of 9
                Case 3:21-cv-01258   Document 1-2   Filed 08/23/21   Page 5 of 9




A.https://www.go1.com/go1-platform




BN 45840229v1                                                                   Exhibit 2
                                                                              Page 5 of 9
                Case 3:21-cv-01258   Document 1-2   Filed 08/23/21   Page 6 of 9




B. https://www.go1.com/developers




BN 45840229v1                                                                   Exhibit 2
                                                                              Page 6 of 9
                Case 3:21-cv-01258   Document 1-2   Filed 08/23/21   Page 7 of 9




C.    https://www.go1.com/terms/content-partner-terms




BN 45840229v1                                                                   Exhibit 2
                                                                              Page 7 of 9
                Case 3:21-cv-01258   Document 1-2   Filed 08/23/21   Page 8 of 9




D.https://www.go1.com/developers/partners/concepts/play-content




BN 45840229v1                                                                   Exhibit 2
                                                                              Page 8 of 9
                Case 3:21-cv-01258   Document 1-2   Filed 08/23/21   Page 9 of 9




E.
https://www.go1.com/developers/api/reference/v2#section
/Authentication




BN 45840229v1                                                                   Exhibit 2
                                                                              Page 9 of 9
